Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the court committed reversible error in submitting to the jury the question whether or not' the infant-plaintiff was sui juris at the time of the accident, proof being that the infant was sui juris at the time of the accident. All concur, except Cunningham, P. J., and MeCurn, J., who dissent and vote for affirmance. (The judgment is for plaintiff in an automobile negligence action.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.